 1   .
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       RAJ SINGH and KAREN SINGH a/k/a               No. 2:15-cv-00997 AC PS
         KIRAN RAWAT,
12
                         Plaintiffs,
13                                                     ORDER
              v.
14
         CITY OF SACRAMENTO,
15
                         Defendant.
16

17

18           This matter comes before the court on defendant’s motion for summary judgment. ECF

19   No. 55. The motion was submitted upon the record without oral argument pursuant to Local Rule

20   230(l). ECF No. 61. The parties have consented to the jurisdiction of the magistrate judge. ECF

21   Nos. 24, 36, 37 (Order of Reassignment). For the reasons stated below, defendant’s motion for

22   summary judgment is GRANTED.

23                                         I. BACKGROUND

24           A. Relevant Procedural Background

25           Plaintiffs Raj Singh and Karen Singh a.k.a. Kiran Rawat (“Karen Singh”) bring this action

26   pursuant to 42 U.S.C. § 1983. ECF No. 1 at ¶4. The complaint presents claims based on illegal

27   search and seizure, deprivation of property without due process, and the taking of property

28   without just compensation. Id. at ¶¶32-37, 41-45, 48-51. In addition, the complaint presents state
                                                      1
 1   law claims including violation of state health and safety codes; trespass to chattels; civil
 2   conspiracy; denial of due process; intentional infliction of emotional distress; and negligent
 3   infliction of emotional distress. Id. at ¶¶26-29, 30-31, 38-40, 46-48, 52-60, 61-63. Plaintiffs seek
 4   equitable relief as well as punitive and monetary damages. Id. at ¶¶64-67. Defendant answered
 5   on May 17, 2016. ECF No. 16.
 6          B. The Complaint
 7          Plaintiffs allege they are the “owners and managers” of the real properties located at 3764
 8   7th Avenue, Sacramento, CA; 2750 Crosby Way, Sacramento, CA; and 7809 Cotton Lane,
 9   Sacramento, CA (collectively referred herein as “real properties”). ECF No. 1 at ¶12.
10          Plaintiffs allege that from “2010 through 2014,” defendant suspended plaintiff’s building
11   permits without providing a due process hearing. Id. at ¶16. Plaintiffs further allege that “from
12   2012 to present,” defendant stopped providing trash service to the real properties which resulted
13   in defendant declaring plaintiffs’ real properties “uninhabitable.” Id. at ¶13. Plaintiffs continued
14   to be charged for the trash service, even though no city service was provided or accessible. Id.
15   After the real properties were declared “uninhabitable,” defendant “refused to remove or cite or to
16   arrest any occupant” that was illegally occupying the real properties. Id. at ¶14. Plaintiffs allege
17   that due to the “acts of” defendant which resulted in “either vacancy or unable to rent, the City
18   still charged for the utilities without providing any due process hearing.” Id. at ¶15.
19          “From 2012 through 2014,” defendant “boarded and reboarded” the real properties “in an
20   attempt to harass the owners and occupants resulting in breakage of windows and other
21   damages.” Id. at ¶18. “For the last four years,” defendant has “illegally cited the real properties”
22   in “violation of California Health and Safety Code to abate the nuisance created by the illegal
23   occupants[.]” Id. at ¶ 22. Plaintiff alleges that buildings on the subject real properties have been
24   demolished “without informing plaintiffs” and without providing a due process hearing. Id. at 24.
25          Defendant moves for summary judgment on the grounds that (1) plaintiff Raj Singh does
26   not have standing to pursue these claims, and (2) plaintiff Karen Singh cannot prevail on her
27   Section 1983 claims, nor the supplemental state claims, as a matter of law. ECF No. 55-1 at 6.
28   ////
                                                        2
 1                              II. REQUEST FOR JUDICIAL NOTICE
 2          Defendant has requested that the court take judicial notice of several documents. ECF No.
 3   55-3; see also ECF No. 55-4 at 5, 9, 15-16 (parcel information for the subject real properties from
 4   the Sacramento County Parcel Viewer search engine website located at
 5   http://inside.gis.saccounty.net/jsviewer/parcel.html# )1; ECF No. 55-4 at 2-4 (grant deed recorded
 6   with the County of Sacramento for the real property located at 2750 Crosby Way, Sacramento,
 7   CA); ECF No. 55-4 at 8 (tax deed recorded with the County of Sacramento for the real property
 8   located at 3764 7th Ave, Sacramento, CA); ECF No. 55-4 at 12-14 (grant deed recorded with the
 9   County of Sacramento for the real property located at 7809 Cotton Lane, Sacramento, CA).
10   Plaintiffs do not oppose the request. The court will take judicial notice of the documents
11   submitted by defendant because they involve matters of public record. See Disabled Rights
12   Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004).
13                           III. STATEMENT OF UNDISPUTED FACTS
14          Unless otherwise specified, the following facts are either expressly undisputed by the
15   parties or have been determined by the court, upon full review of the record, to be undisputed by
16   competent evidence. The defendant’s statement of undisputed facts is located at ECF No. 55-1.
17   Plaintiff’s responses are located at ECF No. 64-2. Defendant has also filed a reply to plaintiff’s
18   statement of undisputed facts located at ECF No. 65.2
19          1. Plaintiff Raj Singh does not own the real property located at 3764 7th Avenue,
20              Sacramento CA. Certified Deposition Transcript of Raj Singh, October 24, 2017
21              (“Raj Singh 2017 Depo.”) at 30:20-23; Certified Deposition Transcript of Karen Singh
22   1
       The website provided by defendant resulted in a deadlink. However, the court has reviewed the
23   submitted documentation and finds that it may take judicial notice of facts that are capable of
     accurate determination by sources whose accuracy cannot reasonably be questioned. Fed. R.
24   Evid. 201.
     2
       Plaintiffs have also filed a surreply labeled as an “opposition.” ECF No. 66. Neither the Local
25   Rules nor the Federal Rules authorize, as a matter of right, the filing of a surreply. Nevertheless,
26   a district court may consider the substance of a surreply “where a valid reason for such additional
     briefing exists.” Hill v. England, No. 1:05-cv-0869 REC TAG, 2005 WL 3031136, at *1, (E.D.
27   Cal. Nov. 8, 2005). Here, the court finds no good cause exists to do so. The surreply reiterates
     arguments made in the original opposition, and contain no new arguments essential to the
28   determination of defendant’s motion. The court therefore will disregard plaintiffs’ surreply.
                                                         3
 1              a.k.a. Kiran Rawat, October 24, 2017 (“Karen Singh 2017 Depo.”) at 32:16-18; ECF
 2              No. 55-4 at 5-6, 8.
 3          2. Raj Singh does not own the real property located at 2750 Crosby Way, Sacramento,
 4              CA. Raj Singh 2017 Depo. at 30:24-25, 31:1-2; Karen Singh 2017 Depo. at 32:19-21;
 5              ECF No. 55-4 at 2-4, 9-10.
 6          3. Raj Singh does not own the real property located at 7809 Cotton Lane, Sacramento,
 7              CA. Raj Singh 2017 Depo. at 31:3-6; Karen Singh 2017 Depo. at 32:22-25, 33:1; ECF
 8              No. 55-4 at 12-16.
 9             Plaintiff Karen Singh a.k.a. Kiran Rawat is the sole owner of the property located at
10              3764 7th Avenue, Sacramento, CA. Karen Singh 2017 Depo. at 29:17-21; ECF No.
11              55-4 at 5-6, 8.
12          4. Karen Singh a.k.a. Kiran Rawat is the sole owner of the property located at 2750
13              Crosby Way, Sacramento, CA. Karen Singh 2017 Depo. at 31:6-8; ECF No. 55-4 at 2-
14              4, 9-10.
15          5. The property located at 7809 Cotton Lane, Sacramento, CA is held by Karen Singh
16              a.k.a. Kiran Rawat as Trustee of the Sitaram Trust (“Trust”), dated in 2007. Karen
17              Singh 2017 Depo. at 32:3-10; ECF No. 55-4 at 12-16.
18          6. Karen Singh is the sole trustee of the Sitaram Trust. Karen Singh 2017 Depo. at
19              27:18-25; Raj Singh 2017 Depo. at 29:21-25, 30:6-8. Karen Singh’s daughter is the
20              sole beneficiary of the Trust. Karen Singh 2017 Depo. at 28:1-4.
21                           IV. MOTION FOR SUMMARY JUDGMENT
22          Defendant moves for summary judgment on all of the claims on the grounds that (1) Raj
23   Singh does not have standing to pursue these claims, and (2) Karen Singh cannot prevail on her
24   claims, as a matter of law. ECF No. 55-1 at 6. The court agrees that judgment must be entered
25   for defendant as a matter of law.
26          A. Legal Standard for Summary Judgment
27          Summary judgment is appropriate when the moving party “shows that there is no genuine
28   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
                                                       4
 1   Civ. P. 56(a). “A party may move for summary judgment, identifying each claim . . . or the part
 2   of each claim . . . on which summary judgment is sought. Id. A material fact is one that could
 3   affect the outcome of the suit under the governing substantive law. Anderson v. Liberty Lobby,
 4   Inc., 477 U.S. 242, 248 (1986). For a dispute to be “genuine,” a reasonable jury must be able to
 5   return a verdict for the nonmoving party. Id. Under summary judgment practice, “[t]he moving
 6   party initially bears the burden of proving the absence of a genuine issue of material fact.” In re
 7   Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477
 8   U.S. 317, 323 (1986)). The moving party may accomplish this by “citing to particular parts of
 9   materials in the record, including depositions, documents, electronically stored information,
10   affidavits or declarations, stipulations (including those made for purposes of the motion only),
11   admissions, interrogatory answers, or other materials” or by showing that such materials “do not
12   establish the absence or presence of a genuine dispute, or that an adverse party cannot produce
13   admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).
14           “Where the non-moving party bears the burden of proof at trial, the moving party need
15   only prove that there is an absence of evidence to support the non-moving party’s case.” Oracle
16   Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).
17   Indeed, summary judgment should be entered “after adequate time for discovery and upon
18   motion, against a party who fails to make a showing sufficient to establish the existence of an
19   element essential to that party’s case, and on which that party will bear the burden of proof at
20   trial.” Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential element
21   of the nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 323. In such
22   cases, summary judgment should “be granted so long as whatever is before the district court
23   demonstrates that the standard for the entry of summary judgment, as set forth in Rule 56(c), is
24   satisfied.” Id.
25           If the moving party meets its initial responsibility, the burden then shifts to the opposing
26   party to establish that a genuine issue as to any material fact actually does exist. Matsushita Elec.
27   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). In attempting to establish the
28   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
                                                        5
 1   of its pleadings but is required to tender evidence of specific facts in the form of affidavits, and/or
 2   admissible discovery material, in support of its contention that the dispute exists. See Fed. R. Civ.
 3   P. 56(c). The opposing party must demonstrate that the fact in contention is material, i.e., a fact
 4   “that might affect the outcome of the suit under the governing law,” Anderson, 477 U.S. at 248
 5   (1986); see also T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th
 6   Cir. 1987), and that the dispute is genuine, i.e., “the evidence is such that a reasonable jury could
 7   return a verdict for the nonmoving party,” Anderson, 447 U.S. at 248.
 8          In the endeavor to establish the existence of a factual dispute, the opposing party need not
 9   establish a material issue of fact conclusively in its favor. It is sufficient that “‘the claimed
10   factual dispute be shown to require a jury or judge to resolve the parties’ differing versions of the
11   truth at trial.’” T.W. Elec. Serv., 809 F.2d at 630 (quoting First Nat’l Bank of Ariz. v. Cities
12   Serv. Co., 391 U.S. 253, 288-89 (1968)). Thus, the “purpose of summary judgment is to pierce
13   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.”
14   Matsushita, 475 U.S. at 587 (citation and internal quotation marks omitted).
15          To establish a genuine dispute of material fact, a plaintiff must present affirmative
16   evidence; “[b]ald assertions that genuine issues of material fact exist are insufficient.” Galen v.
17   County of Los Angeles, 477 F.3d 652, 658 (9th Cir. 2007). “In evaluating the evidence to
18   determine whether there is a genuine issue of fact, [the court] draw[s] all inferences supported by
19   the evidence in favor of the non-moving party.” Walls v. Cent. Costa County Transit Auth., 653
20   F.3d 963, 966 (9th Cir. 2011) (citation omitted). It is the opposing party’s obligation to produce a
21   factual predicate from which the inference may be drawn. See Richards v. Nielsen Freight Lines,
22   810 F.2d 898, 902 (9th Cir. 1987).
23          Finally, to demonstrate a genuine issue, the opposing party “must do more than simply
24   show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586
25   (citations omitted). “Where the record taken as a whole could not lead a rational trier of fact to
26   find for the non-moving party, there is no ‘genuine issue for trial.’” Id. at 587 (quoting First Nat’l
27   Bank, 391 U.S. at 289). Indeed, “[t]he mere existence of a scintilla of evidence in support of the
28   non-moving party’s position is not sufficient” to overcome a motion for summary judgment.
                                                         6
 1   Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995) (citing Anderson, 447
 2   U.S. at 252). In applying these rules, district courts must “construe liberally the filings and
 3   motions of a pro se [litigant] in a civil suit.” Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir.
 4   2010) (italics original). “[I]f a party fails to properly support an assertion of fact or fails to
 5   properly address another party’s assertion of fact, as required by Rule 56(c), the court may . . .
 6   consider the fact undisputed for purposes of the motion.” Fed.R.Civ.P. 56(e)(2).
 7           B. Standing
 8           The Article III case or controversy requirement limits federal courts’ subject matter
 9   jurisdiction by requiring that plaintiffs have standing. Valley Forge Christian Coll. v. Ams.
10   United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). To have Article III
11   standing, a plaintiff must plead and prove that he has suffered sufficient injury to satisfy the “case
12   or controversy” requirement of Article III of the United States Constitution. Clapper v. Amnesty
13   Int’l USA, 568 U.S. 398, 408 (2013) (quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)). The
14   case or controversy requirement ensures that federal courts do not decide questions that cannot
15   affect the rights of litigants in the case before them, or give opinions advising what the law would
16   be upon a hypothetical state of facts. Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990).
17   Accordingly, the standing doctrine “requires federal courts to satisfy themselves that the plaintiff
18   has alleged such a personal stake in the outcome of the controversy as to warrant his invocation of
19   federal-court jurisdiction,” so that “there is a real need to exercise the power of judicial review in
20   order to protect the interests of the complaining party.” Summers v. Earth Island Inst., 555 U.S.
21   488, 493 (2009) (emphasis in original) (internal quotation marks and citations omitted).
22           To demonstrate Article III standing, a plaintiff must therefore allege: (1) injury-in-fact that
23   is concrete and particularized, as well as actual or imminent; (2) that the injury is traceable to the
24   challenged action of the defendant; and (3) that the injury is redressable by a favorable ruling.
25   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010) (citation omitted); Lujan v.
26   Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). “The party invoking federal jurisdiction
27   bears the burden of establishing these elements ... with the manner and degree of evidence
28   required at the successive stages of the litigation.” Lujan, 504 U.S. at 561 (citations omitted).
                                                          7
 1                    1. Plaintiff Raj Singh Lacks Standing to Sue
 2          Defendant argues that Raj Singh lacks standing to pursue his claims because he does not
 3   suffer an injury in fact. Defendant alleges that plaintiff Raj Singh “does not own any of the
 4   subject properties” that are at issue, “nor is he a trustee or beneficiary of the Sitaram Trust.” ECF
 5   No. 55-1 at 10. In opposition to summary judgment, plaintiffs argue that the state court has ruled
 6   that plaintiff “Raj Singh is the Trustee of Sitaram Trust and the owner of the properties owned by
 7   Sitaram Trust [or by any Trust or by Karen Singh].” ECF No. 64 at 5 (citing Fernandes v. Singh,
 8   16 Cal. App. 5th 932 (2017), as modified on denial of reh'g (Nov. 2, 2017), review denied (Jan.
 9   10, 2018), cert. denied, 138 S. Ct. 2657 (2018)). However, as defendant correctly notes,
10   Fernandes did not establish plaintiff Raj Singh’s ownership rights in the real properties. Instead,
11   the court found that plaintiff Raj Singh lacked standing to raise claims on behalf of the Trust
12   because he did not maintain a legally cognizable interest in the real properties. See Fernandes, 16
13   Cal. App. 5th at 943 (citing In re J.T., 195 Cal. App. 4th 707, 717 (2011)).
14          It is clear from plaintiffs’ depositions and the property deeds that Raj Singh does not own
15   or hold any interest in the real properties at issue in this case, nor is he a trustee. See Raj Singh
16   2017 Depo. at 29:21-25, 30:6-8, 30:20-23, 30:24-25, 31:1-2, 31:3-6; Karen Singh 2017 Depo. at
17   27:18-25, 28:1-4, 32:16-18, 32:19-21, 32:22-25, 33:1; ECF No. 55-4 at 2-6, 8-10, 12-16. To
18   establish injury in fact, Raj Singh must show that he has suffered “an invasion of a legally
19   protected interest.” Lujan, 504 U.S. at 560. Because he has no legally protected interest in the
20   subject properties, Raj Singh cannot demonstrate the injury necessary for Article III standing.
21   Defendant is entitled to judgment on all claims purportedly brought by, and asserting the rights
22   of, Raj Singh.
23                    2. Plaintiff Karen Singh, as an Individual, Lacks Standing to Represent Claims
24                       Belonging to the Trust
25          Plaintiff Karen Singh, in her individual capacity, raises § 1983 claims and state law claims
26   relating to the real property located at 7809 Cotton Lane, Sacramento, CA. As the deposition
27   testimony and other evidence establish, this property is held in trust. See ECF No. 55-4 at 12-16.
28   Plaintiffs do not dispute that certain claims raised in their complaint implicate claims belonging to
                                                         8
 1   the Trust. See ECF No. 1 at ¶1; ECF No. 64 at 4. Although defendant does not raise lack of
 2   standing as to plaintiff Karen Singh in her individual capacity, “federal courts are required sua
 3   sponte to examine jurisdictional issues such as standing.” B.C. v. Plumas Unified Sch. Dist., 192
 4   F.3d 1260, 1264 (9th Cir. 1999).
 5          Under California law “the trustee is the real party in interest with standing to sue and
 6   defend on the trust’s behalf.” Estate of Giraldin, 55 Cal. 4th 1058, 1074 (2012) (internal
 7   quotation marks omitted); see also Cal. Civ. Pro. §369. “[A] trust is not an entity and any action
 8   by or against the trust must proceed through the trustees […] in their representative capacity, as it
 9   is the trustees who hold title to the property held in trust.” Portico Mgmt. Grp., LLC v. Harrison,
10   202 Cal. App. 4th 464, 475 (2011). Karen Singh brings this lawsuit only in her individual
11   capacity. Because any injury to interests in the subject properties is an injury to the Trust, not to
12   Karen Singh personally, she lacks standing as an individual under Article III and under California
13   law.
14          Moreover, as a pro se plaintiff Ms. Singh would be unable to represent the Trust in her
15   representative capacity. See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th
16   Cir.1987) (a non-attorney trustee may not represent a trust in pro se in federal court.); see also
17   E.D. Cal. L. R. 183(a) (a corporation or other entity may appear only by an attorney) (emphasis
18   added). Accordingly, even if the complaint were construed as brought by Karen Singh as
19   Trustee, she would be unable to proceed and all claims would be subject to dismissal. See C.E.
20   Pope, 818 F.2d at 697-98 (affirming dismissal where pro se trustee appeared on behalf of trust).
21          C. Section 1983 Claims
22          42 U.S.C. § 1983 “provides a cause of action for the deprivation of any rights, privileges,
23   or immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia
24   Hosp. Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a
25   source of substantive rights, but merely provides a method for vindicating federal rights conferred
26   elsewhere. Graham v. Connor, 490 U.S. 386, 393–94 (1989). To state a claim under § 1983, a
27   plaintiff must allege two essential elements: (1) that a right secured by the Constitution or laws of
28   the United States was violated and (2) that the alleged violation was committed by a person acting
                                                        9
 1   under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda
 2   Cty., 811 F.2d 1243, 1245 (9th Cir. 1987). As the moving party, defendant bears the initial
 3   burden on summary judgment of pointing out “an absence of evidence to support [Plaintiff's]
 4   case.” Celotex, 477 U.S. at 325.
 5          Plaintiffs allege illegal search and seizure, and the taking of property without due process
 6   and just compensation. Plaintiffs allege that defendants violated their constitutional rights by
 7   presenting no warrants prior to inspecting the real properties “thereby causing its ultimate seizure
 8   by destruction[;]” demolishing the real properties “with no prior notice or opportunity to be heard,
 9   to contest and to exercise any of the plaintiffs’ rights” and in effect creating a “taking of
10   plaintiffs’ property without any offer of just compensation[.]” ECF No. 1 at ¶¶33-36, 42-44, 49-
11   51. Defendant argues that plaintiff has failed to present or identify sufficient evidence to support
12   their claims. The court agrees. Not only have plaintiffs failed to fully participate in timely
13   discovery, they have failed to provide evidence to support their claims. Instead, in their
14   opposition, plaintiffs argue that “[p]laintiffs have evidence now to prove their case from the City
15   and from other sources. A judge can be obtained based on the testimony only. The testimony is
16   also an evidence. We obtained the evidence after we provided responses to the discovery.
17   Accordingly, our responses to the discovery is not a final for the evidence.” ECF No. 64 at 7.
18          Not only are conclusory allegations insufficient to state a claim under § 1983,
19   “[c]onclusory allegations[], without factual support, are insufficient to defeat summary
20   judgment.” Nat’l Steel Corp. v. Golden Eagle Ins. Co., 121 F.3d 496, 502 (9th Cir. 1997)
21   (citation omitted). “[T]he purpose of Rule 56 is to enable a party who believes there is no
22   genuine dispute as to a specific fact essential to the other side's case to demand at least one sworn
23   averment of that fact before the lengthy process of litigation continues.” Lujan, 497 U.S. at 888–
24   89. Plaintiffs cannot defeat summary judgment by merely alluding to potential evidence after
25   discovery has closed. Moreover, “[t]he opposing party shall be responsible for the filing of all
26   evidentiary documents cited in the opposing papers.” E.D. Cal. L. R. 260(b) (citing E.D. Cal.
27   L.R. 133(j)). Plaintiff has not done so here. Accordingly, plaintiffs have failed to meet their
28   ////
                                                        10
 1   burden of demonstrating that a genuine issue of material fact exists. Accordingly, defendant is
 2   entitled to summary judgment on all § 1983 claims.
 3          D. State Law Claims
 4          For the reasons already explained, defendant is entitled to summary judgment on all
 5   federal claims presented in this case. A district court “may decline to exercise supplemental
 6   jurisdiction over a claim [] if the district court has dismissed all claims over which the district
 7   court has original jurisdiction[.]” 28 U.S.C. § 1367(c)(3); see also Acri v. Varian Assocs., Inc.,
 8   114 F.3d 999, 1000 (9th Cir.1997). Here, the court declines to exercise supplemental jurisdiction
 9   over plaintiffs’ remaining state law claims.
10                                            V. CONCLUSION
11          For the reasons set forth above, IT IS HEREBY ORDERED that:
12          1. Defendant’s motion for summary judgment (ECF No. 55) is GRANTED in full;
13          2. Judgment is to be entered in favor of Defendant City of Sacramento; and
14          3. The Clerk is directed to close the case.
15   DATED: March 26, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        11
